Putnam Investments, LLC One Post Office Square Boston, MA 02109 November 4, 2005 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 RE: Putnam New Opportunities Fund (Reg. No. 33-35576) (811-06128) (the "Fund") Post-Effective Amendment No. 16 to Registration Statement on Form N-1A Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Fund hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Fund pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 16 to the Fund's Registration Statement on Form N-1A (the "Amendment") would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement. Comments or questions concerning this certificate may be directed to James Clark at 1-800-225-2465, ext. 18939. Very truly yours, PUTNAM NEW OPPORTUNITIES FUND /s/ Charles E. Porter By: Charles E. Porter Executive Vice President; Associate Treasurer and Principal Executive Officer cc: Carlo Forcione, Esq.
